Citation Nr: 1440080	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-12 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from November 2001 to November 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO, inter alia, awarded service connection for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar and assigned an initial 10 percent rating, effective November 26, 2005 to April 24, 2007.  A noncompensable rating was then assigned, effective April 25, 2007.  In May 2008, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in March 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to the instant matter only in April 2009.

As the Veteran disagreed with the initial rating assigned following the award of service connection for left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a March 2009 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ), inter alia, awarded a temporary total rating based on surgical or other treatment necessitating convalescence for the left knee, effective from March 8, 2006 to April 31, 2006.  A 10 percent rating was then assigned, effective May 1, 2006.

In July 2014, the Veteran testified at a Board hearing (Travel Board) before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) s file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals that, with the exception of the July 2014 hearing transcript, there were no additional documents pertinent to the present appeal.

As a final preliminary matter, the Board notes that, in a January 2013 submission, the Veteran's representative raised the matter of the Veteran's entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence following surgery to the left knee in October 2012.   However, as this matter has not been adjudicated by the AOJ-here, the RO-this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

With regard to the Veteran's claim for a higher initial rating for his left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar, the Board notes that he was last afforded a VA examination in April 2007.  However, the Veteran testified during his July 2014 hearing that he had undergone another surgery for his left knee in October 2012.  Considering the Veteran's testimony regarding his recent surgery in conjunction with the time period since the 2007 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Also, with respect to this claim, to ensure all due process requirements are met, and record is complete, before arranging for the Veteran to undergo examination, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file reflects that the Veteran had been receiving treatment for his various disabilities from the VA Medical Center (VAMC) in West Los Angeles, California and that records from that facility dated through October 2009 are associated with the file.  Notably, while the Veteran testified during his July 2014 hearing that he had undergone left knee surgery in October 2012, it is    unclear whether he continues to receive VA treatment.  However, more recent treatment records may exist, and records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to obtain all outstanding records from any VA facility(ies), to include the West Los Angeles VAMC, dated since October 2009,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain from any relevant VA facility(ies), to include the West Los Angeles VAMC, all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2009.  Such records should specifically include any surgical and/or treatment records related to the Veteran's reported left knee surgery in October 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional at a VA medical facility, for evaluation of his service-connected left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies, to include x-rays,  should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion testing of the left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  The physician should specifically indicate whether the left knee joint was ankylosed. 

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Based on review of the Veteran's documented medical history and assertions, the physician should indicate whether, at any time since January 2005 (one year prior to the filing of the January 2006 claim for increase), the Veteran's service-connected left knee, status-post arthroscopic surgery for a medial meniscal tear with a scar has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

